United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                    ____________
No. 11-1108                                               September Term, 2016
                                                                      EPA-76FR15608
                                                                       EPA-78FR7138
                                                     Filed On: December 23, 2016
United States Sugar Corporation,

             Petitioner

      v.

Environmental Protection Agency,

                  Respondent
------------------------------
American Chemistry Council, et al.,
                  Intervenors
------------------------------
Consolidated with 11-1124, 11-1134,
11-1142, 11-1145, 11-1159, 11-1165,
11-1172, 11-1174, 11-1181, 13-1086,
13-1087, 13-1091, 13-1092, 13-1096,
13-1097, 13-1098, 13-1099, 13-1100,
13-1103

No. 11-1141
                                                                      EPA-76FR15554
                                                                       EPA-78FR7488
American Chemistry Council,

             Petitioner

      v.

Environmental Protection Agency,

                  Respondent
------------------------------
American Forest & Paper Association, et al.,
                  Intervenors
------------------------------
Consolidated with 11-1182, 11-1207,
11-1208, 13-1105, 13-1107
                 United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 11-1108                                                September Term, 2016


       BEFORE:       Garland*, Chief Judge; Henderson, Rogers, Tatel, Brown,
                     Griffith, Kavanaugh, Srinivasan, Millett*, Pillard, and Wilkins,
                     Circuit Judges

                                        ORDER

        Upon consideration of the petitions of Louisiana Environmental Action Network,
Sierra Club, Clean Air Council, Partnership for Policy Integrity, and Environmental
Integrity Project for rehearing en banc filed in Nos. 11-1108, et al. and 11-1141, et al.,
the petition of American Municipal Power, Inc. for rehearing en banc filed in No. 11-
1108, et al., and the absence of a request by any member of the court for a vote, it is

       ORDERED that the petitions be denied.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Ken Meadows
                                                         Deputy Clerk



*Chief Judge Garland and Circuit Judge Millett did not participate in this matter.




                                          Page 2